DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that the term “computer device configured to” is understood by on of ordinary skill in the art to have sufficient meaning corresponding to structural features.  However, applicant does not describe what the structural features are or give any further explanation.  Therefore, the 112(f) interpretation is maintained.  
	Applicant argues that amendments to the independent claims are not taught by the cited art.  Applicant argues that Fanrham and Wang do not disclose or suggest configuring by the computer device, the hosted service proxiy computer device, the hosted service proxy container to apply a wireless network policy to the microservice for the network function, wherein the wireless network policy includes a policy
associated with at least one of a Quality of Service (QoS) class, a handover parameter, a network slice, a Self-Optimizing Network (SON), or edge computing, as recited in amended claim 1. This feature is related to a feature previously recited in claim 4. The Examiner relies on paragraph [0048] of FARNHAM for allegedly disclosing the features recited in claim 4 (Office Action, p. 5). Applicant respectfully submits that this section (or any other section) of FARNHAM does not disclose or suggest the above-noted features of amended claim 1. Paragraph [0048] of FARNHAM discloses using monitored performance characteristics of network links to generate a routing policy for evaluating by a service proxy. The service proxy makes a prediction of the network latency of transmitting a service request via each of at least two network links and select a service instance to which the service request is to be routed.  This section of FARNHAM does not disclose or suggest a policy associated with a Quality of Service (QoS) class, a handover parameter, a network slice, a Self-Optimizing Network (SON), or edge computing. Rather, this section of FARNHAM discloses a routing policy to select a service instance to which to route a service request based on performance characteristics of different network links. The Examiner alleges that a routing policy to make prediction of a network latency of transmitting a service request via each of at least two network links corresponds to a mobility management policy (Office Action, p. 5). However, amended claim 1 recites that policy associated with a handover parameter. FARNHAM does not disclose or suggest handover parameters and therefore does not disclose or suggest a mobility management policy that specifies a value for a handover parameter. Additionally, FARNHAM
does not disclose or suggest a policy associated with a QoS class, a network slice, a SON, or edge computing.  Therefore, this section of FARNHAM does not disclose or suggest configuring, by the
computer device, the hosted service proxy container to apply a wireless network policy to the microservice for the network function, wherein the wireless network policy includes a policy associated with at least one of a Quality of Service (QoS) class, a handover parameter, a network slice, a Self-Optimizing Network (SON), or edge computing, as recited in amended claim 1.
The Examiner respectfully disagrees.  Farnham teaches that a service proxy evaluates routine policies for service request.  Policy is evaluated, invokes the selected destination microservice, which is utilized in edge networks - see [0160], [0162], and [0171].   Farnham teaches a routing policy evaluated by a service proxy to make a prediction of the network latency of transmitting a service request via each of at least two network links) - see [0048].  Farnham also teaches that the latency is related to edge devices - see [0179].  Therefore, the policy taught by Farnham is associated with edge computing.  
Applicant also argues that The Examiner’s argument (regarding combining Farnham and Wang) is merely a conclusory statement providing an alleged benefit of the combination. Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the present case, the Examiner has not articulated the required reasoning with respect to claim 1. For example, the Examiner has not explained what the beneficial teachings provided by WANG are, or how such alleged teaching would result in a combination that arrives at the features of claim 1.
The Examiner respectfully disagrees.  The Examiner stated that the combination would result in automating the deployment, scaling, and operations, which would result in better efficiency.  Therefore, the Examiner has articulated reasoning to support obviousness.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: “computer device configured to” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification describes the corresponding structure for “computer devices” in [0033] - [0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 12, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US 2021/0135983) in view of Wang et al. (US 2021/0240540).
Regarding claims 1, 12, and 20, Farnham teaches a method (and corresponding device and system) comprising:
Hosting, by a computer device, a network function container that implements a microservice for a network function in a wireless communication network (Each service instance (i.e., network function), service proxy, and/or container may be deployed on a host (i.e., hosting, by a computer device) - see [0030].  Network links are service instances - see [0027].  The service instances are microservice instances - see [0029].  Each service instance may be deployed within a container - see [0030].  Network may be wireless network - see [0079]). 
Hosting, by the computer device, a service proxy container associated with the network function container (Service request may be routed from and/or by a service proxy which may be a service proxy associated with a service instance - see [0028].  Each service proxy may be deployed within a container - see [0030]).
Configuring, by the computer device, the hosted service proxy container to apply a wireless network policy to the microservice for the network function, wherein the wireless network policy includes a policy associated with edge computing (Service proxy evaluates routine policies for service request.  Policy is evaluated, invokes the selected destination microservice, which is utilized in edge networks - see [0160], [0162], and [0171]).
Intercepting, by the computer device, messages associated with the microservice for the network function using the configured service proxy container (Service request is intercepted by the service proxy associated with the issuing microservice - see [0131]).
Applying, by the computer device, the wireless network policy to the intercepted messages using the configured service proxy container (The first service proxy evaluates a routing policy which was distributed to the service proxy) - see [0171].
Farnham does not teach that the containers are deployed by a container orchestration platform.
Wang teaches that a container orchestration platform automates the deployment, scaling, and operations of application containers across a cluster of hosts and can operate with various container tools - see [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farnham by using a container orchestration platform, in order to automate the deployment, scaling, and operations of application containers, based upon the beneficial teachings provided by Wang.  These modifications would result in better efficiency for the system.

Regarding claims 2 and 13, Farnham further teaches that the network function container is part of a service mesh of a plurality of nodes - see [0034], for example.
Farnham does not teach that the nodes are deployed by the container orchestration platform, or that the network function container and the service proxy container are included in a same pod in a node of the plurality of nodes.
Wang teaches that the containers are part of the container orchestration platform, as discussed above.  In addition, Wang teaches that a container orchestration engine can create a pod that groups containers that share computer system resources and the same network, so that a developer can perform rolling updates without downtime - see [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farnham by including the network function container and the service proxy container in the same pod, in order to perform rolling updates without downtime, based upon the beneficial teachings provided by Wang.  

Regarding claim 5, Farnham teaches that the wireless network policy includes a policy to set an attribute of the network function (Routing policy evaluated by a service proxy to make a prediction of the network latency (i.e., attribute) of transmitting a service request via each of at least two network links) - see [0048].

Regarding claims 6 and 16, Farnham teaches configuring the hosted service proxy container to collect values for a metric associated with the network function (Routing policy evaluated by a service proxy to make a prediction of the network latency (i.e., collection of values for metric) of transmitting a service request via each of at least two network links) - see [0048].


Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US 2021/0135983) in view of Wang et al. (US 2021/0240540), and further in view of Eyuboglu et al. (US 11,271,699).
The teachings of Farnham and Wang are relied upon for the reasons set forth above.
Regarding claims 7, 8, 17, and 18, Farnham and Wang do not teach that the network function includes at least one of AMF, SMF, UPF, AF, UDM, PCF, CHF, NRF, NEF, NSSF, gNodeB, MME, HSS, PCRG, SGW, or PGW.
Eyuboglu teaches a system wherein in a mesh network, different functions are used, such as MME, AMF, SMF, UPF, etc. to terminate user planes, control planes etc. and other purposes - see column 49 line 53 - column 50 line 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farnham and Wang by using network functions, such as MME, AMF, SMF, UPF, etc., in order to terminate planes and perform other functions with the mesh, based upon the beneficial teachings provided by Eyuboglu.  

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US 2021/0135983) in view of Wang et al. (US 2021/0240540), and further in view of Viswambharan et al. (US 2020/0358802).
The teachings of Farnham and Wang are relied upon for the reasons set forth above.
Regarding claims 3 and 14, Farnham and Wang do not teach that the computing device includes a wireless network policies manager wherein the wireless network policies manager is associated with a service mesh controller that controls the service mesh of the plurality of nodes.
Viswambharan teaches a system wherein a control plane (i.e., mesh controller) handles control functions for a service mesh and may also install and maintain policy and configuration on the service instances.   The control pane may include a policy module (i.e., policy manager) for defining and managing network policies, traffic policies, etc. - see [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farnham and Wang by using a service mesh controller and wireless network policies manager, in order to effectively control and manage various parts of the system, based upon the beneficial teachings provided by Viswambharan.  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US 2021/0135983) in view of Wang et al. (US 2021/0240540), and further in view of Vittal (US 2020/0366697).
The teachings of Farnham and Wang are relied upon for the reasons set forth above.
Regarding claims 4 and 15, Farnham and Wang do not teach that the network policy further includes at least one of a security policy, a policy to collect values for a particular metric, or a policy to support a particular protocol.
Vittal teaches a tool for identifying security issues and applying security policies to the service(s) and/or microservices. Rather than a user (such as an administrator) reactively diagnosing security incidents, the systems and methods described herein may provide a tool by which the user can proactively monitor the use of the services and microservices for security issues and control the user of such microservices and services via policies - see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farnham and Wang by further using a security policy for the microservices, in order to proactively monitor the microservices for security issues, based upon the beneficial teachings provided by Vittal.  This would result in increased security for the system.  

Allowable Subject Matter
Claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Farnham and Wang teach the limitations of the independent claims, as described above.  However, no prior art was found that teaches or makes obvious “collecting values for a plurality of metrics from a plurality of service meshes, detecting a security threat based on the collected values, updating a security policy based on the detected security threat, and instructing at least one of the plurality of services meshes to apply the updated security policy to network functions associated with the at least one of the plurality of service meshes”, in combination with the claim limitations of the independent claims.

Prior art cited by not relied upon:
Pazhyannur et al. (US 2022/0060894) teaches: In some embodiments, the design functions 146, the policy functions 148, the provisioning functions 150, the assurance functions 152, the platform functions 154, and the base automation functions can be implemented as microservices in which respective software functions are implemented in multiple containers communicating with each rather than amalgamating all tools and workflows into a single software binary. Each of the design functions 146, policy functions 148, provisioning functions 150, assurance functions 152, and platform functions 154 can be viewed as a set of related automation microservices to cover the design, policy authoring, provisioning, assurance, and cross-platform integration phases of the network lifecycle. The base automation functions can support the top-level functions by allowing users to perform certain network-wide tasks - see 0050.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495